Exhibit 10.10

 

[img1.jpg]


 

VIA EMAIL: asandler@puradvn.com

AND FACSIMILE: (561) 547-4025

 

November 6, 2007

 

 

Mr. Alan Sandler

Vice President, Chief Administrative Officer

Puradyn Filter Technologies Inc.

2017 High Ridge Road

Boynton Beach, FL 33426

 

 

Re:

Agreed Upon Summary of Terms for First Extended Term at Premier Gateway Center
at Quantum, Building Seven Boynton Beach, Florida

 

Dear Alan,

 

Thank you for your October 30, 2007 counter proposal to the summary of terms to
extend the lease at Premier Gateway Center Building Seven in Boynton Beach,
Florida. The Landlord has agreed to the most recent terms. Find below a summary
of terms that will serve as the basis for the drafting of an amendment to the
lease for the First Extended Term

 

Project:

Premier Gateway Center at Quantum (“PGC”)

 

 

Owner:

Premier Gateway Center at Quantum LLP, a Florida limited liability partnership

 

 

Tenant:

Puradyn Filter Technologies, Incorporated, a Delaware corporation

 

 

Premises Size and Address:

 

 

 

A Portion of PGC, Building 7
2017 Highridge Road
Boynton Beach, FL 33426

25,541 Rentable Square Feet (RSF)

 

 

Renewal Term:

August 1, 2008 – July 31, 2013

 

 

Initial Annual Base Rental Rate
And Monthly Base Rent:

$ 7.00, NNN per RSF / $14,898.92 per month commencing August 1, 2008.

 

 

Adjustment Date:

August 1st of each year during the option period.

 

 

Monthly Base Rent Escalations:

The monthly base rent amount shall increase to 103% of the monthly base rent
amount then in effect immediately prior to the adjustment date.

 

 

Operating Expenses and Real Estate Taxes:

Tenant shall be responsible for monthly payment of its proportionate share of
Operating Expenses and Real Estate Taxes throughout the extension period.

 

 

 

 

2100 Park Central Boulevard North
954.971.9500

Suite 900
954.971.6629 Fax

Pompano Beach, Florida 33064
www.pcrfla.com

 


--------------------------------------------------------------------------------


Mr. Alan Sandler

November 6, 2007

Page Two – Premier Gateway Center, Puradyn Extension

 

 

Premises Condition:

Landlord agrees to provide a tenant improvement/refurbishment reimbursement
allowance of up to $.50/RSF ($12,770.50) for painting the Premise and replacing
common area carpeting. Except for the tenant improvement / refurbishment
reimbursement allowance, the Tenant is accepting the Premises "AS IS". Landlord
has made no agreement or representation to modify the Premises in any way. Any
improvements to the Premises shall be the Tenant's responsibility. Any proposed
modifications to the Premises by Tenant are subject to Landlord's review and
written approval.

 

 

 

Landlord will provide the refurbishment allowance upon receipt of paid invoices,
releases of lien, and other requirements to be outlined in the lease agreement.

 

 

Agency Disclosure:

This is to acknowledge that Premier Commercial Realty, Inc. represents the
Landlord in this transaction.

 

This summary of business terms is not meant to be legally binding. The terms
summarized herein shall be subject to change until a lease amendment is executed
by both Landlord and Tenant and a fully executed copy of the lease amendment is
delivered to the Tenant.

 

Very truly yours,

 

PREMIER COMMERCIAL REALTY, INC.

[img2.jpg]


 

Peter D. Sheridan
President

 

 

AGREED, APPROVED, ACCEPTED:

 

 

 

PURADYN FILTER TECHNOLOGIES, INC.

 

 

 

 

 

BY:

 

 

 

 

 

TITLE:

 

 

 

 

 

DATE:

 

 

 

Cc

T. Padron

 

N. Dempster-Alvarez

 

 

 

[img3.jpg]


2100 Park Central Boulevard North
954.971.9500

Suite 900
954.971.6629 (Fax)

Pompano Beach, FL 33064
www.pcrfla.com

 

 

 


--------------------------------------------------------------------------------



LEASE AMENDMENT NO. 2

 

Landlord:

Premier Gateway Center at Quantum LLP, a Florida limited liability partnership

 

 

Tenant:

Puradyn Filter Technologies Incorporated, a Delaware corporation (the Tenant is
sometimes referred to in this instrument in the pronoun form of “you”)

 

 

Building:

Premier Gateway Center at Quantum Building Seven

 

 

Premises:

2017 High Ridge Road, Boynton Beach, Florida comprised of approximately 25,451
rentable square feet of space within the Building

 

 

Lease:

Lease Agreement dated May 29, 2002, as amended by August 14, 2002 Lease
Amendment No. 1, and as supplemented by Clarification of Lease Terms dated as of
November 12, 2002, each between Landlord as landlord and Tenant as tenant

 

 

Transaction:

Extension of Term

 

WITNESSETH:

 

WHEREAS, you currently have possession of and occupy the Premises under the
Lease for a primary term which expires on July 31, 2008; and WHEREAS, you have
exercised your First Extended Term option granted under Section 4.03 of the
Lease and the parties desire to set forth the base rental rate to be paid during
the First Extended term and certain other conditions of the extension. NOW,
THEREFORE, in consideration of the mutual covenants herein contained, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, each intending to be legally bound hereby, covenant
and agree as follows:

 

1.     The above recitals are true and correct and are incorporated into the
terms of this Lease Amendment.

 

2.     The term of the Lease is extended to include the sixty month period
beginning on August 1, 2008 and ending on July 31, 2013 (the “Extended Term").

 

3.     You agree to pay to Landlord monthly base rent for the Premises, in
advance, without demand, deduction or set off, for the entire Extended Term, in
accordance with the base rent schedule set forth below as follows:

 

Period

Monthly Base Rent Amount

 

 

8/1/2008 - 7/31/2009

$14,899.00

8/1/2009 - 7/31/2010

$15,346.00

8/1/2010 - 7/31/2011

$15,807.00

8/1/2011 - 7/31/2012

$16,281.00

8/1/2012 - 7/31/2013

$16,769.00

 

 

-1-


--------------------------------------------------------------------------------



4.     You will continue to pay, during the Extended Term and during any
subsequent extended term, your Proportionate Share of Operating Costs in
accordance with the provisions of Section 5.02 of the Lease. Pursuant to its
express terms Section 5.02B of the Lease only applied to the primary term and
therefore Section 5.02B of the Lease does not apply to the Extended Term.

 

5.     The term “Refurbishment Allowance” means the sum of $12,770.50, or if
less, an amount equal to your actual out of pocket expenses incurred for
Refurbishments. The term “Refurbishments” means the re-carpeting of the office
portion of the Premises and the re-painting or touching up of the painted walls
of the Premises and any other improvements agreed to by Landlord. Landlord will
pay the Refurbishment Allowance to you no later than thirty days immediately
following Landlord’s receipt of copies of invoices and proof of payment of the
Refurbishments, provided, however, all such documentation must be submitted
absolutely no later than December 31, 2008. Landlord shall have no obligation to
pay any part of the Refurbishment Allowance with respect to documentation
submitted after such date. The making of the Refurbishments is subject to the
provisions of Section 9.01 of the Lease and if any of the Refurbishments involve
the issuance of a building permit, it is further subject to (i) you will not
record a notice of commencement for the Improvements until such time as Landlord
has approved the form of notice of commencement; and (ii) you will provide
Landlord with final lien waivers from your general contractor and from all
persons serving a notice to owner.

 

6.     With the exception of Landlord’s obligation to pay the Refurbishment
Allowance, no promises have been made by Landlord or by Landlord’s agents or
representatives to improve the Premises or otherwise or to pay to you a
refurbishment or improvement allowance as an inducement to your entering into
this Lease Amendment and in all respects you are taking the Premises in it’s as
is, where is, all faults condition.

 

7.     You hereby affirm that as of the date hereof the Lease is in full force
and effect, that the Lease has not been modified or amended (except as provided
in this Amendment) and that all of the Landlord’s obligations accrued to date
have been performed. You hereby ratify the provisions of the Lease and agree to
attorn to and be bound to Landlord and its successors and assigns as to all the
terms, covenants and conditions of the Lease as amended hereby.

 

8.     This Lease Amendment constitutes the entire understanding and agreement
between you and the Landlord with respect to the extension of the term of the
Lease, and contains all of the covenants and agreements of Landlord and you with
respect thereto.

 

9.     You represent and warrant that you have dealt with no broker, agent or
other person in connection with this transaction, and that no broker, agent or
other person brought about this transaction, other than Premier Commercial
Realty, Inc. and you agree to indemnify and hold Landlord harmless from and
against any and all claims to pay any other broker, agent or other person
claiming a commission or other form of compensation by virtue of having dealt
with you with regard to this leasing transaction.

 

10.     All of the terms of the Lease not otherwise in conflict with this Lease
Amendment will remain in full force and effect as if fully set forth herein, and
any capitalized terms not defined herein will have the meanings set forth in the
Lease.

 

 

-2-


--------------------------------------------------------------------------------



11.     You acknowledge that you have read this Lease Amendment, have had the
time and ability, if you so choose, to consult with an attorney regarding its
terms, and you agree with the terms of this Lease Amendment as if you had
drafted this Lease Amendment yourself. Accordingly, even though this Lease
Amendment was, by necessity, printed and assembled by Landlord and drafted by
Landlord’s attorney, this Lease Amendment reflects the terms as agreed to by the
parties and if a term or provision of this Lease Amendment is considered
ambiguous, neither party will be considered the draft person for the purpose of
causing the terms of this Lease Amendment to be construed against that party.

 

12.     This Lease Amendment may be executed in multiple counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same Lease Amendment.

 

EXECUTED to be effective as of _______________________________, 2008.

 

 

 

TENANT:

 

 

 

 

 

Puradyn Filter Technologies Incorporated,
a Delaware corporation

(Witnesses)

 

 

 

 

 

[NAME ILLEGIBLE]

 

 

 

 

 

[NAME ILLEGIBLE]

 

 

 

 

 

 

 

By:

/s/ Alan J. Sandler

 

 

Print Name:  

Alan J. Sandler

 

 

Print Title:  

P/CAO

 

 

 

 

 

LANDLORD:

 

 

 

 

 

Premier Gateway Center at Quantum LLP,
a Florida limited liability partnership

 

 

 

(Witnesses)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

Jack Azout, Trustee, an authorized partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

Erwin Sredni, an authorized partner

 

-3-


--------------------------------------------------------------------------------